Citation Nr: 1128724	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-28 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO decision, which denied a claim for service connection for bilateral hearing loss.

In September 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Louis, Missouri RO.  A transcript of that proceeding has been associated with the claims folder.

This issue was remanded for further development by the Board in January 2009.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, his right ear hearing loss is shown to be causally or etiologically related to his military service.

2.  The Veteran is not shown by the medical evidence of record to have current hearing loss of the left ear, according to VA standards.


CONCLUSIONS OF LAW

1.  Service connection for right hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).

2.  Service connection for left ear hearing loss is not warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for right ear hearing loss, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection for left ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

A December 2005 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA audiological examination in March 2009.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he currently experiences hearing loss as a result of his active duty service.  Specifically, the Veteran asserts that he sustained hearing loss from 12 years in the military, being around generators frequently, and firing his M-16 twice a year.  

Upon review of the service treatment records, the Board acknowledges that it was reported that the Veteran was routinely exposed to hazardous noise.  See service treatment record, April 1992.  

Upon examination prior to entering service, a September 1981 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
0
10
5
LEFT
10
5
0
10
5
In a December 1983 service treatment record, the Veteran was seen for possible hearing loss.  The Veteran reported a recent "fullness", and he denied hazardous noise exposure.  Audiogram revealed hearing to be within normal limits.  In a January 1989 Report of Medical Examination, the Veteran was recorded as having auditory thresholds at 25 decibels at 3 frequencies in the left ear and an auditory at 40 decibels at 4000 Hertz and 30 decibels at 500 Hertz in the right ear.  Upon examination in October 1992 and September 1993, the Veteran's hearing was noted as being within normal limits.  In addition, hearing loss was not noted on his September 1993 separation examination.  Specifically, the October 1992 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
10
10
15
LEFT
10
5
15
10
5
The September 1993 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
15
10
15
15
20

With regard to a current disability, the Board notes that the Veteran underwent a VA audiological examination in March 2009.  The examiner reviewed the claims file.  The Veteran reported bilateral hearing loss dating back to when he was in the military.  He claimed that he cannot always hear on the radio at his current job and when he worked for Office Max.  He also reported difficulty hearing high frequency voices and consonants.  He denied any family history of hearing loss, otosurgeries, recent ear infections, or the use of ototoxic drugs.  The examiner noted that the Veteran served in the Army from 1982 to 1993.  He worked in signal fixing microwave radios.  He was exposed to generators without the use of hearing protection.  Prior to enlistment, he sold shoes.  Since military separation, he has worked for Office Max and is currently working as a probation officer for disturbed kids.  He has to qualify for a weapon once a year.  He denied a history of civilian recreational noise exposure.  The summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
45
55
LEFT
20
20
25
35
25
Speech recognition ability using the Maryland CNC Test was recorded at 100 percent bilaterally.  The examiner concluded by noting that the Veteran's service treatment records were reviewed.  The Veteran indicated normal hearing upon separation from the military in 1993.  The examiner concluded by stating that, therefore, due to the absence of acoustic damage, it is her opinion that it is not as least as likely as not that the Veteran's hearing loss is related to his military service.   

The Board has also reviewed the relevant VA and private treatment records.  The Board acknowledges that the Veteran has been noted in recent VA treatment records as having hearing loss.  In a January 2005 VA treatment record, the Veteran reported that he had hearing loss that has been going on since his time in the Army.  During that time, he was exposed to several loud noises when working with weapons and also around several noisy generators.  The Veteran reported several earaches as a child but did not require any interventional procedures.  The Veteran was diagnosed with hearing loss.  In a March 2005 VA treatment record, the Veteran was noted as having normal to moderate sensorineural hearing loss in the right ear and normal to mild sensorineural hearing loss in the left ear.  Word recognition score was recorded at 96 percent for the left ear and 100 percent for the right ear.  In a July 2005 VA treatment record, the Veteran was noted as having partial hearing loss.   

With regard to the Veteran's private treatment records, the Board notes that the claims file contains an April 1999 audiogram from Midwest Head & Neck Surgery.  It was noted that thresholds indicate a mild sensorineural hearing loss in the right ear at 3000 to 4000 Hertz.  Thresholds of the left ear show a mild sensorineural hearing loss at 6000 Hertz.  Speech recognition was noted as being within normal limits bilaterally.  The Board notes that this audiogram was not interpreted.  However, it appears that the only pertinent auditory threshold recorded at over 20 decibels for the left ear was at 4000 Hertz. 

In October 2008, a letter was submitted by the Veteran's private physician, indicating that the Veteran has complained of decreased hearing problems at 2 of his civilian workplaces, neither of which exposed him to high noises.  See T.J.G., M.D. letter, October 2008.  This physician further stated that the Veteran's only prior exposure to continuous noise was during his 12 years in the Army, around generators which powered his signal vans.  He concluded by stating that he thinks it is very likely that the Veteran's current sensorineural hearing loss is related to exposure during service, as documented by numerous hearing tests.

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection for hearing loss on a direct basis, the Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Upon testing of the left ear at the March 2009 VA examination, the Board notes that no auditory thresholds for any of the frequencies were recorded at 40 decibels or greater, the auditory thresholds for at least three of the frequencies were not recorded at 26 decibels or greater, and the speech recognition score using the Maryland CNC Test was not recorded at less than 94 percent.  As such, the Veteran's left ear does not meet the criteria for hearing loss.  

Additionally, while the Veteran was noted in VA and private treatment records as having hearing loss, there is no clinical evidence in these records documenting specifically that the Veteran met the criteria for hearing loss of the left ear under 38 C.F.R. § 3.385.  While the Board recognizes the Veteran's sincere belief in his claim, the claims file does not contain competent medical evidence showing that the Veteran currently meets the criteria for hearing loss of the left ear under 38 C.F.R. § 3.385.  As such, service connection for left ear hearing loss is denied. 

Upon testing of the right ear at the March 2009 VA examination, the Board notes that the auditory threshold for at least one of the frequencies was recorded as being greater than 40 percent.  As such, the Veteran's right ear meets the criteria for hearing loss under 38 C.F.R. § 3.385.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

With regard to the Veteran's assertions of being exposed to loud noises during service, the Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that the examiner who conducted the March 2009 VA examination concluded that it is not as least as likely as not that the Veteran's hearing loss is related to his military service.  Regardless, in light of the fact that the Veteran has asserted that he was exposed to loud noises in service, an observation which he is competent to make; it was specifically noted in an April 1992 service treatment record that the Veteran was routinely exposed to hazardous noise; the Veteran currently meets the criteria for a diagnosis of hearing loss of the right ear; the Veteran's service treatment records do reflect that his hearing acuity decreased to some degree throughout his active duty service; and the March 2009 VA examiner did not specifically address this in-service shift in hearing acuity in rendering her opinion, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current right ear hearing loss disability as a result of his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his right ear hearing loss.  

Regarding the Veteran's left ear hearing loss claim, the Board has considered the contention set forth in the July 2011 Written Brief Presentation that service connection should be granted based on a documented shift in the Veteran's hearing acuity throughout service, regardless of the fact that he did not meet the criteria set forth for a diagnosis of hearing loss under 38 C.F.R. § 3.385 in service.  However, as the Veteran currently does not meet the criteria for hearing loss of the left ear under 38 C.F.R. § 3.385, service connection simply cannot be granted for the Veteran's claimed left ear hearing loss.

The Board also acknowledges the Veteran's contentions that he has bilateral hearing loss as a result of his active duty service.  However, as noted, the medical evidence of record does not reflect that the Veteran meets the criteria for a diagnosis of left ear hearing loss, according to VA standards.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the Board finds the clinical findings upon audiological testing to be far more probative than the Veteran's lay assertions.

In summary, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his right ear hearing loss.  However, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss, and the benefit-of-the-doubt rule is not for application.  











ORDER

Entitlement to service connection for right ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to service connection for left ear hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


